DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Invention II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.

Drawings
The drawings were received on 3/19/2019.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a substrate” in line 6 should be corrected as --[[a]]the substrate-- for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a substrate” in line 7 should be corrected as --[[a]]the substrate-- for clarity.  Appropriate correction is required.

Claim Interpretation
Along with the claims (i.e. claims 1 and 2, claim 10), claims recite that a top surface of the liquid is accessible to substrate placement and substrate removal. Claims also recite a use of a membrane on top of the liquid. Upon review of the originally filed specification and the drawings (i.e. figs4-5), the claims are interpreted that the substrate does not have to be directly 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a substrate handling mechanism configured to place a substrate on the top surface of the liquid and remove the substrate from the top surface of the liquid” and “a substrate holding 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification, para[0021] shows that a substrate handling mechanism can be embodied using various handling arms and mechanism, and as seen in figures. Therefore, for examination purposes, the term, “a substrate handling mechanism” has been interpreted to be various handling arms or equivalents thereof, as best understood from the originally filed specification and drawings.
A review of the specification, para[0022] shows that a substrate holding mechanism can be vacuum chuck and/or edge supports, and as seen in figures. Therefore, for examination purposes, the term, “a substrate holding mechanism” has been interpreted to be a vacuum chuck and/or edge supports or equivalents thereof, as best understood from the originally filed specification and drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: claim 3 recites that the membrane is configured with “sufficient flexibility” to permit the substrate to partially sink into the liquid. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the substrate which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b)). The degree of flexibility of the membrane to permit the substrate to partially sink into the liquid depends on the substrate (i.e. weight). Also, the originally filed specification does not provide any specific degree or range of flexibility of the membrane. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner. 
Claim 4: claim 4 recites that the membrane is “sufficiently flexible” to permit the top surface of the liquid and a top surface of the substrate to be level with each other. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the substrate which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b)). The degree of flexibility of the membrane to permit the top surface of the liquid and a top surface of the substrate to be level with each other depends on the substrate (i.e. weight). Also, the originally filed specification does not provide any specific degree or range of flexibility of the 
Claim 5: claim 5 recites that the liquid is selected to have a specific gravity of the liquid that matches a specific gravity of the substrate. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the substrate which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b)). The specific gravity of the liquid depends on the specific gravity of the substrate. Also, the originally filed specification does not provide any specific gravity of the liquid. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claim 10: claim 10 recites that the membrane is configured with “sufficient flexibility” to permit the substrate to partially sink into the liquid. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the substrate which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b)). The degree of flexibility of the membrane to permit the substrate to partially sink into the liquid depends on the substrate (i.e. weight). Also, the originally filed specification does not provide any specific degree or range of flexibility of the membrane. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claim 11: claim 11 recites that the liquid is selected to have a specific gravity of the liquid that is equal to or greater than a specific gravity of the substrate. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, the substrate which is not a structural limitation of the instant invention (ref. MPEP 2173.05(b)). The specific gravity of the liquid depends on the specific gravity of the substrate. Also, the originally filed specification does not provide any specific gravity of the liquid. For examination purposes, such limitation is examined with the broadest reasonable interpretation as best understood by Examiner.
Claims 12-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carpenter (US 6,439,967 B2).
Regarding claim 1¸ as seen in fig 4, Carpenter (‘967) discloses an apparatus (fig4) for holding a substrate 12 (col.3 line43), the apparatus comprising: 
a container 260 (col.5 line14) configured for holding a liquid 278 (col.5 lines46-47), the container 260 defining a top opening (fig4, where a membrane 270 is disposed within) such that when the container 260 is holding the liquid 278, a top surface of the liquid 278 is accessible to substrate placement on the top surface of the liquid 278 and substrate removal from the top surface of the liquid 278 (figs4,6); 
a substrate handling mechanism 234,236,237 (col.4 lines61-65; as set forth under 35 U.S.C. 112(f) above, “a substrate handling mechanism” is being interpreted as various handling 
a substrate holding mechanism 239 (col.4 line66, as set forth under 35 U.S.C. 112(f) above, “a substrate holding mechanism” is being interpreted as a vacuum chuck and/or edge supports or equivalents thereof. In this case “a retaining ring” is considered to be equivalent of an edge support) configured to prevent movement of the substrate 12 when resting on the top surface of the liquid 278 (fig6).
Regarding claim 2¸ Carpenter discloses the apparatus of claim 1, further comprising a membrane 270 (col.5 line16) positioned on the top surface of the liquid 278 (figs4-5), the membrane 270 separating the substrate 12 from the liquid 278 (fig4) such that the substrate 12 handling mechanism 234,236,237 is configured to place the substrate 12 on the membrane 270 and remove the substrate 12 from the membrane 270 (figs4,6)
Regarding claim 3¸ Carpenter discloses the apparatus of claim 2, wherein the membrane 270 is configured with sufficient flexibility (col.5 lines38-39) to permit the substrate 12 to partially sink into the liquid 278 (fig6). As set forth under 35 U.S.C. 112(b), a specific degree of the flexibility of the membrane has not been claimed as the substrate is recited as an intended use. Carpenter discloses that the membrane 270 is flexible, and depends on the weight of the substrate, the membrane 270 of Carpenter is capable of performing the intended use.
Regarding claim 4
Regarding claim 5¸ Carpenter discloses the apparatus of claim 1. As set forth under 35 U.S.C. 112(b), a specific gravity of the liquid depends upon a specific gravity of the substrate which is recited as an intended use. Therefore, it is only required for the liquid is capable of performing the intended use (i.e. having a gravity that matches with a gravity of a substrate). Depending upon a type of substrate, the liquid 278 of Carpenter is capable of performing the intended use (having a gravity that matches a gravity of the substrate). It is noted that Applicant discloses that the liquid can be “glycerol” in para[0018] of the instant specification. Carpenter discloses that the liquid 278 can be “glycerin” (col.5 lines66-67; It is noted that one of ordinary skill in the art would understand that both glycerol and glycerin refer to a same molecule.)
Regarding claim 8¸ Carpenter discloses the apparatus of claim 1, wherein the substrate holding mechanism 239 includes a perimeter support (“a retaining ring” col.4 line66; fig4) that contacts the substrate 12 at a periphery of the substrate 12 (fig4) and that prevents lateral movement across the liquid 278 while the substrate 12 is resting on the liquid 278 (fig6).
Regarding claim 10¸ as seen in fig 4, Carpenter (‘967) discloses an apparatus (fig4) for holding a substrate 12 (col.3 line43), the apparatus comprising: 
a container 260 (col.5 line14) configured for holding a liquid 278 (col.5 lines46-47), the container 260 defining a top opening (fig4, where a membrane 270 is disposed within) such that when the container 260 is holding the liquid 278, a top surface of the liquid 278 is accessible to substrate placement on the top surface of the liquid 278 and substrate removal from the top surface of the liquid 278 (figs4,6); 
a membrane 270 (col.5 line16) positioned in the container 260 (figs4-5) and configured to be in contact with the liquid 278 (figs4-5) when the container 270 is holding the liquid 278 (figs4-5);
a substrate handling mechanism 234,236,237 (col.4 lines61-65; as set forth under 35 U.S.C. 112(f) above, “a substrate handling mechanism” is being interpreted as various handling arms or equivalents thereof) configured to place the substrate 12 on the membrane 270 and 
a substrate holding mechanism 239 (col.4 line66, as set forth under 35 U.S.C. 112(f) above, “a substrate holding mechanism” is being interpreted as a vacuum chuck and/or edge supports or equivalents thereof. In this case “a retaining ring” is considered to be equivalent of an edge support) configured to prevent movement of the substrate 12 when resting on membrane 270 (fig6). 
Regarding claim 11¸ Carpenter discloses the apparatus of claim 10. As set forth under 35 U.S.C. 112(b), a specific gravity of the liquid depends upon a specific gravity of the substrate which is recited as an intended use. Therefore, it is only required for the liquid is capable of performing the intended use (i.e. having a gravity that is equal to or greater than a gravity of a substrate). Depending upon a type of substrate, the liquid 278 of Carpenter is capable of performing the intended use (having a gravity that is equal to or greater than a gravity of the substrate). It is noted that Applicant discloses that the liquid can be “glycerol” in para[0018] of the instant specification. Carpenter discloses that the liquid 278 can be “glycerin” (col.5 lines66-67; It is noted that one of ordinary skill in the art would understand that both glycerol and glycerin refer to a same molecule.)
Regarding claim 13, Carpenter discloses the apparatus of claim 11, wherein the substrate holding mechanism 239 includes a perimeter support (“a retaining ring” col.4 line66; fig4) that contacts the substrate 12 at a periphery of the substrate 12 (fig4) and that prevents lateral movement across the liquid 278 while the substrate 12 is resting on the membrane 270 (fig6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 6,439,967 B2) in view of Doan et al (US 2002/0045407 A1).
Regarding claim 6, Carpenter discloses the apparatus of claim 1, however, does not explicitly disclose a use of a vacuum chuck as the substrate holding mechanism configured to attach to a bottom surface of the substrate. Doan et al (‘407) teaches a use of a vacuum chuck 122 (para[0022]) configured to attach to a bottom surface of a substrate 112 (para[0021], via other structures between the vacuum chuck 122 and the bottom surface of the substrate 112) as a substrate holding mechanism (para[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter to use a vacuum chuck, as taught by Doan et al, for the purpose of providing additional holding force to a substrate.
Regarding claim 7
Regarding claim 12, Carpenter discloses the apparatus of claim 11, however, does not explicitly disclose a use of a vacuum chuck as the substrate holding mechanism configured to attach to a bottom surface of the substrate. Doan et al (‘407) teaches a use of a vacuum chuck 122 (para[0022]) configured to attach to a bottom surface of a substrate 112 (para[0021], via other structures between the vacuum chuck 122 and the bottom surface of the substrate 112) as a substrate holding mechanism (para[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter to use a vacuum chuck, as taught by Doan et al, for the purpose of providing additional holding force to a substrate.

Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 6,439,967 B2) in view of Miyazaki et al (US 2013/0154675 A1).
Regarding claim 9, Carpenter discloses the apparatus of claim 1, however, does not explicitly disclose a use of a measurement device configured to measure a shape of the substrate. Miyazaki et al (‘675) teaches a use of a measurement device 11 (para[0053],[0058]) configured to measure a shape of a front side surface of a substrate 5 (para[0053],[0058]) while the substrate 5 is held on a substrate holding apparatus (figs2-3), with a backside surface of the substrate 5, opposite the front side surface (figs2-3), so that it is possible to control a convex or concave shape of the substrate (para[0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter to use a measurement device, as taught by Miyazaki et al, so that it is possible to control a convex or concave shape of the substrate (para[0058]). 
Regarding claim 14¸ Carpenter discloses the apparatus of claim 10, however, does not explicitly disclose a use of a measurement device configured to measure curvature of a front side surface of the substrate. Miyazaki et al (‘675) teaches a use of a measurement device 11 (para[0053],[0058]) configured to measure curvature of a front side surface of a substrate 5 
Regarding claim 15¸ Carpenter discloses the apparatus of claim 10, however, does not explicitly disclose a use of a measurement device configured to measure z-height at coordinate locations on a surface of the substrate. Miyazaki et al (‘675) teaches a use of a measurement device 11 (para[0053],[0058]) configured to measure z-height at coordinate locations (abstract, figs 2-3, there are a plurality of sensors 11 at coordinate locations) on a surface of a substrate 5 (para[0053],[0058]) while the substrate 5 is held on a substrate holding apparatus (figs2-3) to monitor the substrate during a process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter to use a measurement device, as taught by Miyazaki et al, for monitoring the substrate during a process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723